Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on June 26, 2019. At this time, claims 1-21 are pending and addressed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As to claim 8, each element of the claim can reasonably be interpreted as software. Absent a definition in the specification, a reasonable interpretation of processor is just a software routine. This claim fails to fall into a statutory category of invention as software alone is not a machine, a manufacture, a process nor a composition of matter. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Kailash, US pat.No 8,607,066 discloses determining whether or not there is a record of a file on a virtual machine in a verdict cache.
The prior art does not disclose when there is a record in the verdict cache about the file, assigning the verdict found in the verdict cache to the file; and when no record about the file is found in the verdict cache, determining whether or not the file is currently being scanned in a parallel thread; when the file is currently being scanned in a parallel thread, blocking the scanning of the file until the scanning of the file in the parallel thread is completed, and placing a result of the scanning of the file in the parallel thread in the verdict cache; and when the file is not currently being scanned in a parallel thread, performing . 
                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monastyrsky, US pat.No 9679139, title “ System and method of performing an antivirus scan of a file on a virtual machine “.
Vlaznev, US pat.No 20200004965, title “ Method and system for generating a request for information on a file to perform an antivirus scan “
Thomas, US pat.No 20100031353, title “ Malware Detection Using Code Analysis and Behavior Monitoring“.
KEDMA, US pat.No 20140123280, title “ RUNTIME DETECTION OF SELF-REPLICATING MALWARE“
Barlett, US pat.No 20160092686, [0034], “ the scan execution can be performed sequentially for each file or directory or in parallel, using concurrent threads“.
Nachenberg, US pat.No 9,202,050, title, “ Systems and methods for detecting malicious files“.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 11/3/2021
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438